Eberhardt, Judge.
In this compensation case the only question raised is whether there was evidence authorizing an award for compensation for a back injury claimed to have been suffered when claimant fell (while working on his job) from a porch to the ground, experiencing pain in his hip and numbness in his leg, when it appeared that he also fell to the floor of the bathroom in his home some three days later and asserted that he experienced pain in his back on that occasion.
After the fall from the porch he was referred to a physician for examination, and by him referred to another because he was then complaining of pain in his back. The second physician testified that claimant’s back injury and pain were compatible with the fall from the porch.
On this issue the board found that claimant did suffer a back injury when he fell from the porch, and accordingly made the award.
Thus, there was some evidence supporting the award and under the rule announced and adhered to in a multitude of cases we find no error in its affirmance by the superior court.

Judgment affirmed.


Felton, C. J., and Whitman, J., concur.